DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert et al. (U.S. Patent No. 5,514,068) in view of Gebhardt et al. (U.S. Patent No. 8,282,537).
Regarding claim 1: Calvert discloses a box forming apparatus configured to open a flattened cardboard box, to form a cube or cuboid shaped cardboard box, the box forming apparatus comprising: a first arm having a first suction member attached thereto (Figs. 1 & 8; via arm 18 with suction cups 23 & 24), the first suction member being configured to hold a first side panel (Figs. 6 & 7; via 23 & 24 holding a first side panel 7a), which is one of four side panels of the flattened cardboard box; the flattened cardboard box has flaps respectively connected to and extending from one of the four side panels, see for example (Figs. 2, 3, & 5; via the shown cardboard with its flaps and panels); a second arm attached to the first arm so that a posture of the second arm is changeable relative to the first arm by rotational movement relative to the first arm (Fig. 1; via arm 15 mechanically attached to arm 18 as being linked to the same device), the second arm having a second suction member attached thereto (Figs. 1, 4, & 8; via suction cups 16 & 17); the second suction member being configured to hold a second side panel (Fig. 4; via panel 7), which is another of the four side panels of the flattened cardboard box adjacent to the first side panel; a control device configured to control changes in posture of the second arm relative to the first arm so as to fold at least one of the first side panel or the second side panel along a first fold portion disposed in the border between the first side panel and the second side panel to thereby change the angle formed by the first side panel and the second side panel from 0 or 180 degrees to an angle close to 90 degrees, see for example (Figs. 1 & 8; via mechanical controlling mechanism to control posture of the flat container to open them in different stages and angles), thereby initially forming a cardboard box with an open top and an open bottom (Fig. 5; via top and bottom appears to be open); an abutting member (Figs. 6-7; via pressing members R1, R2, 30, & 32) directly attached to the first arm for movement therewith (Fig. 1; via the abutting members 31 & 32 appears to be mechanically attached to first arm 18), the abutting member having a tip made of an elastic member (Figs. 6 & 7; via R1 & R2; inherently those rollers are rubber rollers and/or would be a matter of select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416); extending further away from the first arm than a suction surface of the first suction member in a direction perpendicular to the suction surface of the first suction member (Figs. 6 & 7; via R1 & R2 extending away and being perpendicular to the suction surface), and the abutting member continuously abutting a first flap while the posture of the second arm changing relative to the first arm, see for example (Figs. 1, 6, and 7; via R1 & R2 continuously abutting the flaps of the container while the other two arms moving in respect to each other’s); 

Calvert does not disclose the claimed arrangement of the arms to have the second arm directly attached to a distal end portion of the first arm for movement therewith, a posture of the second arm being changeable relative to the first arm by rotational movement of the second arm relative to the first arm nor a bottom forming mechanism having a plurality of pushing and folding members configured to push a plurality of flaps including the first flap, the bottom forming mechanism configured to form a closed bottom of the opened cardboard box by pushing each of the plurality of flaps with corresponding ones of the plurality of pushing and folding members. 
However, Gebhardt discloses similar forming apparatus with the claimed arrangements of the arms to have the second arm directly attached to a distal end portion of the first arm for movement therewith, see for example (Figs. 1-4; via arm 111 and/or one of the other two arms holding the suction cups 110 & 112 directly attached to each other, one at the distal end portion of the other via base surface); and a bottom forming mechanism having a plurality of pushing and folding members configured to push a plurality of flaps including the first flap, the bottom forming mechanism configured to form a closed bottom of the opened cardboard box by pushing each of the plurality of flaps with corresponding ones of the plurality of pushing and folding members, see for example (Figs. 4-10; via folding fingers 120 rotating on 116).  Also see the below annotated figure.

    PNG
    media_image1.png
    787
    745
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Calvert’s arm arrangements to have the second arm directly attached to the distal end portion of the first arm, and a bottom forming mechanism having a plurality of pushing and folding members configured to push a plurality of flaps including the first flap, the bottom forming mechanism configured to form a closed bottom of the opened cardboard box by pushing each of the plurality of flaps with corresponding ones of the plurality of pushing and folding members, as suggested by Gebhardt, in order to save more floor space and make the apparatus in smaller sizes, and to speed up the erecting and folding process of the containers, and/or to assure a complete and firm folds of the bottom flaps;

Further, in respect to the latest filed amendment on 11/18/2021, “the abutting member pushing the first flap so that the first flap tilts 5 to 15 degrees with respect to the first side panel while the posture of the second arm changing relative to the first arm”, is not given much patentable weight.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d.

	Regarding claim 2: Clavert discloses that the first suction member (via 23 & 24) is configured to hold the first side panel (via 7a) in such a way that the first side panel has an angle with respect to the horizontal before the operation of opening the flattened cardboard box completes (Figs. 2-5), the second suction member (via 16 & 17) is configured to hold the second side panel (via panel 7) in such a way that the second side panel has an angle with respect to the horizontal before the operation of opening the flattened cardboard box completes, see for example (Figs. 2-4), the first suction member is configured to be moved by the first arm (arm 18) in such a way as to hold the first side panel in an inclination parallel or nearly parallel to the horizontal after the operation of opening the flattened cardboard box has completed, see for example the movement mechanism of arm 18 in Fig. 1), and the second suction member is configured to be moved by the second arm in such a way as to hold the second side panel in an inclination vertical or nearly vertical to the horizontal after the operation of opening the flattened cardboard box has completed (Fig. 1; via mechanical movements of arms 15);
	Regarding claim 3: Clavert discloses that the abutting member (members 30 & 32) is configured to abut the first flap to thereby adjust the position of the first flap (Figs. 6-8; via members 30 & 32 abut flaps 12 & 12a);
	Regarding claim 4: Clavert discloses that the abutting member is configured to abut the first flap from below, such that the first flap has an inclination relative to the horizontal after the operation of opening the flattened cardboard box has completed, see for example (Fig. 8; via members 30 & 32 reaching flap 12 from below toward the central portion);
	Regarding claim 5: Clavert discloses that the flattened cardboard box further has a second flap and a third flap located in positions adjacent to the first flap (Figs. 2 & 5; via 12, 12a, 6) , and during the operation of opening the flattened cardboard box, the second flap and the third flap are in a free state (Figs. 6-8);
	Regarding claim 6: Clavert discloses that the first arm (18) further has a support frame that supports the first suction member and the abutting member, see for example (Figs. 1 & 8; via machine’s frame & mechanical linkages supporting suction member and abutting member through arm 18); and a distal end of the abutting member is configured to abut the first flap and after completion of the operation of opening the flattened cardboard box, the distal end of the abutting member
	Regarding claim 7: Clavert discloses that the abutting member is configured to abut the first flap to thereby tilt the first flap 0 to 30 degrees upward along a second fold portion disposed in a border between the first side panel and the first flap, see for example (Figs 5-8; via the tilted movements of flaps 12 and/or 12a); 
	Regarding claim 8: Clavert discloses that during the operation of opening the flattened cardboard box, the second flap and the third flap tilt in the direction of gravity, and the first flap abutted by the abutting member is configured to inhibit the tilting of the second flap or the third flap in the direction of gravity, see for example (Figs. 5-8; via the tilted movements of flaps 12, 12a, and/or 6);  
	Regarding claim 10: Clavert discloses that the abutting member (via 30 and/or 32) is configured to abut the first flap (Fig. 8; via flap 12) to thereby tilt the first flap 0 to 30 degrees upward along a second fold portion disposed in a border between the first side panel and the first flap (Figs. 1 & 5; via mechanism for tilting the flaps);
  	Regarding claim 11: Clavert discloses that the abutting member is configured to abut the first flap to thereby tilt the first flap 0 to 30° upward along a second fold portion disposed in a border between the first side panel and the first flap, (Figs. 1 & 5; via mechanism for tilting the flaps);
	Regarding claim 12: Clavert discloses that during the operation of opening the flattened cardboard box, the second flap and the third flap tilt in the direction of gravity (Figs. 1 & 5; via tilting movements of the flaps), and the first flap abutted by the abutting is configured to inhibit the tilting of the second flap or the third flap in the direction of gravity, (Figs. 1 & 5; via tilting movements of flaps 12, 12a, and/or 6).  
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-12 have been considered but are moot because the arguments do not apply to the combination as modified of the references being used in the current rejection.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731